TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 20, 2013



                                       NO. 03-11-00658-CR


                                 David Preston Campbell, Appellant

                                                 v.

                                    The State of Texas, Appellee




            APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                DISMISSED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction entered by the trial court on September 12,

2011. Having reviewed the record, it appears that the appeal should be dismissed. Therefore,

the Court dismisses the appeal. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.